     Case 3:19-cv-01794-AJB-MSB Document 30 Filed 10/15/20 PageID.76 Page 1 of 2

1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   WAYNE M. FOHNE,                                     Case No.: 19cv1794-AJB (MSB)
12                                      Plaintiff,
                                                         ORDER CONVERTING TELEPHONIC
13   v.                                                  STATUS CONFERENCE TO SETTLEMENT
                                                         DISPOSITION CONFERENCE
14   UNITED STATES OF AMERICA, et al.
15                                  Defendants.

16
17         On October 14, 2020, Plaintiff filed a request to dismiss his case without
18   prejudice, explaining that he would prefer to focus on parenting. (ECF No. 29.)
19   Considering Plaintiff’s request, the Court CONVERTS the October 26, 2020 telephonic
20   Status Conference to a Settlement Disposition Conference. Any matters currently
21   scheduled before the district judge will remain in effect pending notice from that court.
22         Unless Defendant opposes Plaintiff’s request, the parties are ordered to file their
23   Joint Motion to Dismiss this case consistent with Federal Rule of Civil Procedure
24   41(a)(1)(A)(ii), signed by counsel of record and any unrepresented parties, no later than
25   October 20, 2020. The Court asks Defendant’s counsel to coordinate with Plaintiff and
26   file the Joint Motion. A proposed order granting the joint motion must be e-mailed to
27   the assigned district judge’s chambers on the same day.
28
                                                     1
                                                                                 19cv1794-AJB (MSB)
     Case 3:19-cv-01794-AJB-MSB Document 30 Filed 10/15/20 PageID.77 Page 2 of 2

1          If the fully executed Joint Motion to Dismiss is not filed by October 20, 2020, then
2    all counsel of record and unrepresented parties are required to appear in person for the
3    Settlement Disposition Conference. The Settlement Disposition Conference will be held
4    on October 26, 2020 at 11:00 a.m., on its chambers teleconference line at (888) 363-
5    4734. Plaintiff and Defendant’s counsel must call this number use the access code
6    3019297 to join the TCMC. If the parties file their Joint Motion to Dismiss on or before
7    October 20, 2020, the Settlement Disposition Conference will be VACATED without
8    further court order.
9          IT IS SO ORDERED.
10   Dated: October 14, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                19cv1794-AJB (MSB)
